Title: From George Washington to John Greenwood, 25 January 1797
From: Washington, George
To: Greenwood, John


                        
                            Sir, 
                            Philadelphia 25th Jan. 1797.
                        
                        Your letter of the 23d instt came to me this morning.
                        The tooth that formerly went into the hole (that is now filled up) has been out
                            many months; which was the cause for putting in the artificial one. If it was not sent with
                            the rest, I know not what has become of it; nor is it material, as the one which supplies
                            its place answers the purpose very well.
                        Not knowing whether you mean to make a new sett, or to repair the old, I must
                            again caution you against adding any thing that will widen the bars on the sides, or extend
                            them in front at bottom—They are already too wide, and too projecting for the parts they
                            rest upon; which causes both upper, & under lip to bulge out, as if swelled—By
                            filing these parts away (to remedy that evil) it has been one cause of the teeth giving way,
                            having been weakened thereby. I am Sir Yr very Hble Servt
                        
                            G. Washington
                            
                        
                    